DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2021 have being considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 11 along with its dependent claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 11 is drawn to a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method as defined in the specification in paragraph [0078]- “The memory may include, for example, flash memory and/or NVRAM memory, as discussed below. In one implementation, a computer program product is tangibly embodied in an information carrier. The computer program product contains instructions that, when executed, perform one or more methods, such as those described above. The information carrier is a computer- or machine-readable medium, such as the memory 564, expansion memory 574, or memory on processor 552, that may be received, for example, over transceiver 568 or external interface 562.” thus explicitly defined to encompass both transitory and non-transitory, can be a signal or carrier wave etc; therefore, fail(s) to fall within at least one of the four categories of patent eligible subject matter. It has been understood by the office that the additional modifiers, “tangible” and “storage” are not effective to exclude transitory propagating signals. Variations of the term “storage”, for example in the term “computer readable storage medium” are not considered to limit a media claim to non-transitory embodiments because content may be considered to be stored on a signal during propagation and because many disclosures conflate storage media and signals. The office would like to respectfully indicate to the applicant that the terms “nontransitive storage medium” are not considered to be non-transitory, since the term not transitive is understood as especially: characterized by not having or containing a direct object an intransitive verb. Thus, the modifiers “tangible” and “nontransitive”, are not considered an effective substitute for “non-transitory”.  MPEP 2106 I. Please also read applicant`s specification paragraph [0071].
Therefore claims 11-18 do not fit within the recognized categories of statutory subject matter.  See MPEP 2106.  
The office respectfully recommend the applicant to amend claim 11 limitation “A computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising:” to reflect the limitation “A computer program product comprising a non-transitory including instructions that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising:”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170092002 A1), hereinafter referenced as Mullins and in view of Nishi et al. (US 20140347267 A1), hereinafter referenced as Nishi.


Regarding claim 1, Mullins teaches a method comprising: displaying content on a transparent display (Fig. 1-6, #204 called a transparent display. Paragraph [0049]-Mullins discloses the transparent display 204 includes, for example, a display configured to display images generated by the processor 208.) for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display (Fig. 1-6, #106, called a user. Paragraph [0075]-Mullins discloses the AR menu 502 may initially appear as hovering above the head of the user 106 until it is determined that the user 106 seeks to engage and access the AR menu 502 by deliberately looking straight up. The AR menu 502 may move down to be displayed within a field of view of the user 106 when the user 106 is looking straight (at a reference pitch angle). Further in paragraph [0076]-Mullins discloses FIG. 6 is a block diagram illustrating a first example embodiment of an operation of an augmented reality user interface displayed in a head-mounted device at a reference pitch angle.); the world side of the transparent display being on an opposite side of the transparent display from the user side (Fig. 1-6, illustrates the world side of the transparent display #204 being on an opposite side of the user #602. Paragraph [0075-0076]). 
Although, Mullins teaches detecting an object with respect to a world side of the transparent display (Fig. 1-8. Paragraph [0053]-Mullins discloses the rendering module 212 identifies the physical object 104 (e.g., a physical telephone) based on data from sensors 202 and external sensors 112. Further in paragraph [0051]-Mullins discloses the rendering module 212 renders virtual objects based on data from sensors 202. For example, the rendering module 212 renders a display of a virtual object (e.g., a door with a color based on the temperature inside the room as detected by sensors from HMDs inside the room) based on a three-dimensional model of the virtual object (e.g., 3D model of a virtual door) associated with the physical object 104 (e.g., a physical door).).
Mullins fail to explicitly teach detecting an individual with respect to a world side of the transparent display, the individual being in a state; determining whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, performing an obscuration operation on the displayed content to obscure the content from the individual. 
However, Nishi explicitly teaches detecting an individual with respect to a world side of the transparent display, the individual being in a state (Fig. 13-14. Paragraph [0090]-Nishi discloses the person detection sensor 403 detects people present in a predetermined range on the front side of the transparent display 401. Further in paragraph [0092]-Nishi discloses when the presence of another person Mb is detected, and there is a line of sight directed to the transparent display 401, as shown in FIG. 14(c), a captured image obtained by the rear camera 402 can be displayed on the rear side transparent display 401F, and the front side transparent display 401R can be set to an opaque state as shown in FIG. 14(d).), determining whether the state of the individual satisfies a set of criteria (Fig. 9-14. Paragraph [0090]-Nishi discloses the person detection sensor 403 detects people present in a predetermined range on the front side (wherein the predetermined range on the front side is the criteria.) of the transparent display 401. Further in paragraph [0092]-Nishi discloses when the presence of another person Mb is detected, and there is a line of sight directed to the transparent display 401.), the set of criteria indicating whether the individual can view the content on the world side of the transparent display (Fig. 9-14. Paragraph [0092]); and in response to the state of the detected individual satisfying the set of criteria, performing an obscuration operation on the displayed content to obscure the content from the individual (Fig. 9-14. Paragraph [0096]-Nishi discloses the display control unit 424 determines whether or not to satisfy a condition that another person Mb exists and a line of sight thereof is directed to the transparent display 401 on the basis of the line of sight estimation result from the line of sight estimation unit 421 and the person detection result from the person detection unit 422 in a privacy protecting mode. If it is determined that this condition is satisfied, the display control unit 424 displays a captured image obtained by the rear camera 402 on the rear side transparent display 401F, and sets the front side transparent display 401R to an opaque state.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins of having a method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of Nishi of having wherein detecting an individual with respect to a world side of the transparent display, the individual being in a state; determining whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, performing an obscuration operation on the displayed content to obscure the content from the individual.
Wherein having Mullins`s display wearable device wherein detecting an individual with respect to a world side of the transparent display, the individual being in a state; determining whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, performing an obscuration operation on the displayed content to obscure the content from the individual. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and Nishi are transparent display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while Nishi transparent display devices that monitors the world side of the display wherein it is difficult for another person Mb to understand the superposition information displayed on the transparent display, thereby improving privacy.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and Nishi et al. (US 20140347267 A1), Paragraph [0005 and 0089].


Regarding claim 2, Mullins in view of Nishi teaches the method as in claim 1, Mullins fail to explicitly teach wherein the state of the individual includes a position with respect to the world side of the transparent display, and the set of criteria includes whether the position is in a particular region outside of the transparent display.
However, Nishi explicitly teaches wherein the state of the individual includes a position with respect to the world side of the transparent display (Fig. 9-14. Paragraph [0076]-Nishi discloses FIG. 10 shows an example of the view (View from others) in a case where another person Mb located on the front side of the transparent display 301 observes an image Ib on the rear side of the transparent display 301. Further in paragraph [0077]-Nishi discloses in the display apparatus 300, when a line of sight of the another person Mb is directed to the superposition information displayed on the transparent display 301.), and the set of criteria includes whether the position is in a particular region outside of the transparent display (Fig. 9-14. Paragraph [0077]-Nishi discloses in the display apparatus 300, when a line of sight of the another person Mb is directed to the superposition information displayed on the transparent display 301, it is possible to set a display color of the superposition information to a color corresponding to color information of a region in a line of sight direction of the image Ib.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an individual with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of Nishi of having wherein the state of the individual includes a position with respect to the world side of the transparent display, and the set of criteria includes whether the position is in a particular region outside of the transparent display.
Wherein having Mullins`s display wearable device wherein the state of the individual includes a position with respect to the world side of the transparent display, and the set of criteria includes whether the position is in a particular region outside of the transparent display. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and Nishi are transparent display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while Nishi transparent display devices that monitors the world side of the display wherein it is difficult for another person Mb to understand the superposition information displayed on the transparent display, thereby improving privacy.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and Nishi et al. (US 20140347267 A1), Paragraph [0005 and 0089].

Regarding claim 11, Mullins teaches a computer program product comprising a nontransitive storage medium (Fig. 2, #206 called a storage device. Paragraph [0050]), the computer program product including code that, when executed by processing circuitry (Fig. 2, #208 called a processor. Paragraph [0050]), causes the processing circuitry to perform a method (Fig. 2. Paragraph [0050]-Mullins discloses the processor 208 includes an AR application 210, a rendering module 212, and an AR user interface module 214. The AR application 210 receives data from sensors 202 (e.g., receives an image of the physical object 104) and identifies and recognizes the physical object 104 using machine-vision recognition techniques. The AR application 210 then retrieves from the storage device 206 AR content associated with the physical object 104. In one example embodiment, the AR application 210 identifies a visual reference (e.g., a logo or QR code) on the physical object 104 (e.g., a chair) and tracks the location of the visual reference within the transparent display 204 of the head-mounted device 102.), the method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display (Fig. 1-6, #106, called a user. Paragraph [0075]-Mullins discloses the AR menu 502 may initially appear as hovering above the head of the user 106 until it is determined that the user 106 seeks to engage and access the AR menu 502 by deliberately looking straight up. The AR menu 502 may move down to be displayed within a field of view of the user 106 when the user 106 is looking straight (at a reference pitch angle). Further in paragraph [0076]-Mullins discloses FIG. 6 is a block diagram illustrating a first example embodiment of an operation of an augmented reality user interface displayed in a head-mounted device at a reference pitch angle.); the world side of the transparent display being on an opposite side of the transparent display from the user side (Fig. 1-6, illustrates the world side of the transparent display #204 being on an opposite side of the user #602. Paragraph [0075-0076]).
Although, Mullins teaches detecting an object with respect to a world side of the transparent display (Fig. 1-8. Paragraph [0053]-Mullins discloses the rendering module 212 identifies the physical object 104 (e.g., a physical telephone) based on data from sensors 202 and external sensors 112. Further in paragraph [0051]-Mullins discloses the rendering module 212 renders virtual objects based on data from sensors 202. For example, the rendering module 212 renders a display of a virtual object (e.g., a door with a color based on the temperature inside the room as detected by sensors from HMDs inside the room) based on a three-dimensional model of the virtual object (e.g., 3D model of a virtual door) associated with the physical object 104 (e.g., a physical door).).
Mullins fail to explicitly teach detecting an individual with respect to a world side of the transparent display, the individual being in a state; 
determining whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; 
and in response to the state of the detected individual satisfying the set of criteria, performing an obscuration operation on the displayed content to obscure the content from the individual.
However, Nishi explicitly teaches detecting an individual with respect to a world side of the transparent display, the individual being in a state (Fig. 13-14. Paragraph [0090]-Nishi discloses the person detection sensor 403 detects people present in a predetermined range on the front side (wherein the predetermined range on the front side is the criteria.) of the transparent display 401. Further in paragraph [0092]-Nishi discloses when the presence of another person Mb is detected, and there is a line of sight directed to the transparent display 401, as shown in FIG. 14(c), a captured image obtained by the rear camera 402 can be displayed on the rear side transparent display 401F, and the front side transparent display 401R can be set to an opaque state as shown in FIG. 14(d).); determining whether the state of the individual satisfies a set of criteria (Fig. 9-14. Paragraph [0090]-Nishi discloses the person detection sensor 403 detects people present in a predetermined range on the front side of the transparent display 401. Further in paragraph [0092]-Nishi discloses when the presence of another person Mb is detected, and there is a line of sight directed to the transparent display 401.), the set of criteria indicating whether the individual can view the content on the world side of the transparent display (Fig. 9-14. Paragraph [0092]); and in response to the state of the detected individual satisfying the set of criteria, performing an obscuration operation on the displayed content to obscure the content from the individual (Fig. 9-14. Paragraph [0096]-Nishi discloses the display control unit 424 determines whether or not to satisfy a condition that another person Mb exists and a line of sight thereof is directed to the transparent display 401 on the basis of the line of sight estimation result from the line of sight estimation unit 421 and the person detection result from the person detection unit 422 in a privacy protecting mode. If it is determined that this condition is satisfied, the display control unit 424 displays a captured image obtained by the rear camera 402 on the rear side transparent display 401F, and sets the front side transparent display 401R to an opaque state.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins of having a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of Nishi of having wherein detecting an individual with respect to a world side of the transparent display, the individual being in a state; determining whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, performing an obscuration operation on the displayed content to obscure the content from the individual.
Wherein having Mullins`s display wearable device wherein detecting an individual with respect to a world side of the transparent display, the individual being in a state; determining whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, performing an obscuration operation on the displayed content to obscure the content from the individual. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and Nishi are transparent display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while Nishi transparent display devices that monitors the world side of the display wherein it is difficult for another person Mb to understand the superposition information displayed on the transparent display, thereby improving privacy.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and Nishi et al. (US 20140347267 A1), Paragraph [0005 and 0089].


Regarding claim 12, Mullins in view of Nishi teaches the computer program product as in claim 11, Mullins further teaches wherein the content is projected onto the user side of the transparent display while the transparent display simultaneously admits light from the world side to illuminate the user side of the display (Fig. 1-7, illustrates the physical object #104 is seen by the user #602 through the transparent display. Paragraph [0077]-Mullins discloses the transparent display 204 is positioned between an eye 602 of the user 106 and the physical object 104. The transparent display 204 does not display any virtual content within a field of view at reference pitch angle 604. The physical object 104 is positioned within the field of view at reference pitch angle 604. The AR menu 502 is positioned outside the field of view at reference pitch angle 604. Therefore, the user 106 cannot see the AR menu 502 when looking straight at the physical object 104. The user 106 would have to look up to see to the AR menu 502. Please also read paragraph [0079]).

Regarding claim 13, Mullins in view of Nishi teaches the computer program product as in claim 11, Mullins fail to explicitly teach wherein detecting the individual with respect to the world side of the transparent display includes: receiving indication data representing an indication of the presence of the individual in a vicinity of world side of the transparent display.
However, Nishi explicitly teaches wherein detecting the individual with respect to the world side of the transparent display includes: receiving indication data representing an indication of the presence of the individual in a vicinity of world side of the transparent display (Fig. 9-14, illustrates the user side of the display screen displays the image of the other person #Mb on the world side. Paragraph [0077]-Nishi discloses in the display apparatus 300, when a line of sight of the another person Mb is directed to the superposition information displayed on the transparent display 301, it is possible to set a display color of the superposition information to a color corresponding to color information of a region in a line of sight direction of the image Ib.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of Nishi of having wherein detecting the individual with respect to the world side of the transparent display includes: receiving indication data representing an indication of the presence of the individual in a vicinity of world side of the transparent display.
Wherein having Mullins`s display wearable device wherein detecting the individual with respect to the world side of the transparent display includes: receiving indication data representing an indication of the presence of the individual in a vicinity of world side of the transparent display. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and Nishi are transparent display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while Nishi transparent display devices that monitors the world side of the display wherein it is difficult for another person Mb to understand the superposition information displayed on the transparent display, thereby improving privacy.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and Nishi et al. (US 20140347267 A1), Paragraph [0005 and 0089].

Regarding claim 19, Mullins teaches an electronic apparatus (Fig. 2, #102 called a head mounted device. Paragraph [0035]), the electronic apparatus comprising: memory (Fig. 2, #206 called a storage device. Paragraph [0050]); and controlling circuitry (Fig. 2, #208 called a processor. Paragraph [0050]) coupled to the memory (Fig. 2. Paragraph [0050]-Mullins discloses the processor 208 includes an AR application 210, a rendering module 212, and an AR user interface module 214. The AR application 210 receives data from sensors 202 (e.g., receives an image of the physical object 104) and identifies and recognizes the physical object 104 using machine-vision recognition techniques. The AR application 210 then retrieves from the storage device 206 AR content associated with the physical object 104.), 
the controlling circuitry being configured to: display content on a transparent display (Fig. 2, #204 called a transparent display. Paragraph [0049-0050]) for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display (Fig. 1-6. Paragraph [0049-0050]-Mullins discloses the transparent display 204 includes, for example, a display configured to display images generated by the processor 208. The processor 208 includes an AR application 210, a rendering module 212, and an AR user interface module 214. Further in paragraph [0075]-Mullins discloses the AR menu 502 may initially appear as hovering above the head of the user 106 until it is determined that the user 106 seeks to engage and access the AR menu 502 by deliberately looking straight up. The AR menu 502 may move down to be displayed within a field of view of the user 106 when the user 106 is looking straight (at a reference pitch angle). Further in paragraph [0076]-Mullins discloses FIG. 6 is a block diagram illustrating a first example embodiment of an operation of an augmented reality user interface displayed in a head-mounted device at a reference pitch angle.); the world side of the transparent display being an opposite side of the transparent display from the user side (Fig. 1-6, illustrates the world side of the transparent display #204 being on an opposite side of the user #602. Paragraph [0075-0076]).
Although, Mullins teaches detecting an object with respect to a world side of the transparent display (Fig. 1-8. Paragraph [0053]-Mullins discloses the rendering module 212 identifies the physical object 104 (e.g., a physical telephone) based on data from sensors 202 and external sensors 112. Further in paragraph [0051]-Mullins discloses the rendering module 212 renders virtual objects based on data from sensors 202. For example, the rendering module 212 renders a display of a virtual object (e.g., a door with a color based on the temperature inside the room as detected by sensors from HMDs inside the room) based on a three-dimensional model of the virtual object (e.g., 3D model of a virtual door) associated with the physical object 104 (e.g., a physical door).).
Mullins fail to explicitly teach detect an individual with respect to a world side of the transparent display, the individual being in a state; determine whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, perform an obscuration operation on the displayed content to obscure the content from the individual.
However, Nishi explicitly teaches detect an individual with respect to a world side of the transparent display, the individual being in a state (Fig. 13-14. Paragraph [0090]-Nishi discloses the person detection sensor 403 detects people present in a predetermined range on the front side (wherein the predetermined range on the front side is the criteria.) of the transparent display 401. Further in paragraph [0092]-Nishi discloses when the presence of another person Mb is detected, and there is a line of sight directed to the transparent display 401, as shown in FIG. 14(c), a captured image obtained by the rear camera 402 can be displayed on the rear side transparent display 401F, and the front side transparent display 401R can be set to an opaque state as shown in FIG. 14(d).); determine whether the state of the individual satisfies a set of criteria (Fig. 9-14. Paragraph [0090]-Nishi discloses the person detection sensor 403 detects people present in a predetermined range on the front side of the transparent display 401. Further in paragraph [0092]-Nishi discloses when the presence of another person Mb is detected, and there is a line of sight directed to the transparent display 401.), the set of criteria indicating whether the individual can view the content on the world side of the transparent display (Fig. 9-14. Paragraph [0092]); and in response to the state of the detected individual satisfying the set of criteria, perform an obscuration operation on the displayed content to obscure the content from the individual (Fig. 9-14. Paragraph [0096]-Nishi discloses the display control unit 424 determines whether or not to satisfy a condition that another person Mb exists and a line of sight thereof is directed to the transparent display 401 on the basis of the line of sight estimation result from the line of sight estimation unit 421 and the person detection result from the person detection unit 422 in a privacy protecting mode. If it is determined that this condition is satisfied, the display control unit 424 displays a captured image obtained by the rear camera 402 on the rear side transparent display 401F, and sets the front side transparent display 401R to an opaque state.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins of having an electronic apparatus, the electronic apparatus comprising: memory; and controlling circuitry coupled to the memory, the controlling circuitry being configured to: display content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detect an object with respect to a world side of the transparent display, the world side of the transparent display being an opposite side of the transparent display from the user side, with the teachings of Nishi of having wherein detect an individual with respect to a world side of the transparent display, the individual being in a state; determine whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, perform an obscuration operation on the displayed content to obscure the content from the individual.
Wherein having Mullins`s display wearable device wherein detect an individual with respect to a world side of the transparent display, the individual being in a state; determine whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, perform an obscuration operation on the displayed content to obscure the content from the individual. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and Nishi are transparent display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while Nishi transparent display devices that monitors the world side of the display wherein it is difficult for another person Mb to understand the superposition information displayed on the transparent display, thereby improving privacy.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and Nishi et al. (US 20140347267 A1), Paragraph [0005 and 0089].

Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170092002 A1), hereinafter referenced as Mullins and in view of Nishi et al. (US 20140347267 A1), hereinafter referenced as Nishi and in further view of YUN et al. (US 20140075349 A1), hereinafter referenced as YUN.


Regarding claim 3, Mullins in view of Nishi teaches the method as in claim 1, Mullins in view of Nishi fail to explicitly teach wherein the state of the individual includes an orientation with respect to an axis of the transparent display, and the set of criteria includes the orientation being within a particular angular range. 
However, YUN explicitly teaches wherein the state of the individual includes an orientation with respect to an axis of the transparent display (Fig. 1-7. Paragraph [0114]-YUN discloses a location identifying unit 710 which is included in an object selection unit and identifies a location of the object 110 may be installed at an upper center of the transparent display apparatus 100. Further in paragraph [0117]-YUN discloses the location identifying unit 710 may detect a distance d1 between the transparent display apparatus 100 and the object 110, and an angle .theta.1 between a direction of the object 110 and a surface of the transparent display apparatus 100, by using a rear background image captured at the location identifying unit 710.), and the set of criteria includes the orientation being within a particular angular range (Fig. 1-7. Paragraph [0117]- YUN discloses the location identifying unit 710 may detect a distance d1 between the transparent display apparatus 100 and the object 110, and an angle .theta.1 between a direction of the object 110 and a surface of the transparent display apparatus 100, by using a rear background image captured at the location identifying unit 710.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of YUN of having wherein the state of the individual includes an orientation with respect to an axis of the transparent display, and the set of criteria includes the orientation being within a particular angular range.
Wherein having Mullins`s display wearable device wherein the state of the individual includes an orientation with respect to an axis of the transparent display, and the set of criteria includes the orientation being within a particular angular range. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and YUN are transparent display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while YUN transparent display devices that monitors the world side of the display wherein the system comprises of accuracy of identifying a location of the object may improve.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and YUN et al. (US 20140075349 A1), Paragraph [0139].

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170092002 A1), hereinafter referenced as Mullins and in view of Nishi et al. (US 20140347267 A1), hereinafter referenced as Nishi and in further view of RAKSHIT (US 20180033171 A1), hereinafter referenced as RAKSHIT and in further view of Franklin et al. (US 20180239169 A1), hereinafter referenced as Franklin.

Regarding claim 4, Mullins in view of Nishi teaches the method as in claim 1, Mullins in view of Nishi fail to explicitly teach wherein the state of the individual includes a gaze angle of eyes of the individual.
However, RAKSHIT explicitly teaches wherein the state of the individual includes a gaze angle of eyes of the individual (Fig. 3A-B and Fig. 4. Paragraph [0032]-RAKSHIT discloses accordingly, dimension, orientation, shape and positioning of a virtual display to cover a display area of the transparent display can be determined in such a way that the entire sensitive content can be hidden. Parameters for determining the dimension, orientation, shape and positioning of the relevant display area of the transparent display are the user's (e.g. 202 in FIG. 3A) focus direction and angle (wherein the focus direction and angle is the gaze angle) toward the transparent display, and the location/position and dimension of the sensitive content.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of RAKSHIT of having wherein the state of the individual includes a gaze angle of eyes of the individual.
Wherein having Mullins`s display wearable device wherein the state of the individual includes a gaze angle of eyes of the individual. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and RAKSHIT are transparent display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while RAKSHIT transparent display devices that monitors the world side of the display wherein digital content at least partially blocking the sensitive content from view from the position adjacent to the second side of the transparent display device.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and RAKSHIT (US 20180033171 A1), Paragraph [0002].
Mullins in view of Nishi and in further view of RAKSHIT fail to explicitly teach the set of criteria includes the gaze angle of the eyes of the individual being within a particular angular range.
However, Franklin explicitly teaches the set of criteria includes the gaze angle of the eyes of the individual being within a particular angular range (Fig. 7. Paragraph [0013]-Franklin discloses determined what are believed to be acceptable ranges of both upward and downward extreme gaze angles which are not only measurably distinguishable from gaze angles associated with everyday activities, but which do not occur naturally. Further in paragraph [39]-Franklin discloses as shown in FIG. 7, a scatter plot can be created showing the numerous angles (both horizontally and vertically) of both eye positions. This information can then be used to identify unique gaze angle/positions that are anatomically achievable but do not occur under normal activities.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of Franklin of having wherein the set of criteria includes the gaze angle of the eyes of the individual being within a particular angular range.
Wherein having Mullins`s display wearable device wherein the set of criteria includes the gaze angle of the eyes of the individual being within a particular angular range. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and Franklin are devices that monitors eye gaze, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while Franklin devices that monitors eye gaze wherein extreme gaze angles, determined by detecting eye positions that exceed normal gaze angles, may be utilized to trigger the change of state of a powered or electronic ophthalmic device or other suitable control function.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and Franklin et al. (US 20180239169 A1), Paragraph [0012].


Claims 14-18, are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170092002 A1), hereinafter referenced as Mullins and in view of Nishi et al. (US 20140347267 A1), hereinafter referenced as Nishi and in further view of ANDERSON et al. (US 20100205667 A1), hereinafter referenced as ANDERSON.

Regarding claim 14, Mullins in view of Nishi teaches the computer program product as in claim 13, Mullins in view of Nishi fail to explicitly teach wherein the indication data includes audio data representing an audio signal. 
However, ANDERSON explicitly teaches wherein the indication data includes audio data representing an audio signal (Fig. 8A-B. Paragraph [0076]-ANDERSON discloses additional means for alerting the current user to the presence of unauthorized viewers implemented by alternative exemplary embodiments include, without limitation, flashing the display, changing aspects of portions of the display, such as having all window borders turn red or replacing a background image, or adding an icon to the display, displaying a pop-up message box with a message explaining that there is an unauthorized viewer, sounding an audio tone, playing back a video or audio recording, synthesizing an audio or video alert, vibrating the device, activating or deactivating an LED or other specific-purpose indicator on the sensor, the device or elsewhere, a pop-up, drop-down or other mechanical flag or indicator, or entering privacy mode.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of ANDERSON of having wherein the indication data includes audio data representing an audio signal.
Wherein having Mullins`s display wearable device wherein the indication data includes audio data representing an audio signal. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and ANDERSON are display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while ANDERSON display devices that monitors the world side of the display wherein computer users can view data on a computer-controlled display in a variety of secure and unsecured environments with greater security from unwanted and undetected eavesdropping and tampering.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and ANDERSON et al. (US 20100205667 A1), Paragraph [0015].


Regarding claim 15, Mullins in view of Nishi teaches the computer program product as in claim 13, Although, Mullins teaches wherein the content is first content, and the first content is displayed in a first region of the user side of the transparent display (Fig. 1. Paragraph [0050]-Mullins discloses the AR application 210 then retrieves from the storage device 206 AR content associated with the physical object 104. In one example embodiment, the AR application 210 identifies a visual reference (e.g., a logo or QR code) on the physical object 104 (e.g., a chair) and tracks the location of the visual reference within the transparent display 204 of the head-mounted device 102. The visual reference may also be referred to as a marker and may consist of an identifiable image, symbol, letter, number, machine-readable code. For example, the visual reference may include a bar code, a quick response (QR) code, or an image that has been previously associated with the virtual object.).  
Mullins in view of Nishi fail to explicitly teach wherein receiving the indication data includes: rendering the indication data to produce second content, the second content being displayed in a second region of the user side of the display.
However, ANDERSON explicitly teaches wherein receiving the indication data includes: rendering the indication data to produce second content, the second content being displayed in a second region of the user side of the display (Fig. 8A-B. Paragraph [0079]-ANDERSON discloses FIGS. 8A and 8B depict an exemplary video input device data feed (8010) with an authorized current user (8020) and an unauthorized, or unrecognized additional face-like object (8040). Since the additional face-like object has an attention point on the display (8110) (i.e., is facing the display, is close enough to see the display, and optionally has it's gaze direction pointed at the display), privacy mode is activated according to the security policy of this example, and the sensitive text (8120) and graphic data (8130) being displayed are obscured. The current user is also alerted to the presence of the unauthorized individual by a pop-up video window (8140) that shows the video input device feed with the unauthorized face-like object (8150) indicated by a contrasting color box (8160) placed around it.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of ANDERSON of having wherein receiving the indication data includes: rendering the indication data to produce second content, the second content being displayed in a second region of the user side of the display.
Wherein having Mullins`s display wearable device wherein receiving the indication data includes: rendering the indication data to produce second content, the second content being displayed in a second region of the user side of the transparent display. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and ANDERSON are display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while ANDERSON display devices that monitors the world side of the display wherein computer users can view data on a computer-controlled display in a variety of secure and unsecured environments with greater security from unwanted and undetected eavesdropping and tampering.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and ANDERSON et al. (US 20100205667 A1), Paragraph [0015].


Regarding claim 16, Mullins in view of Nishi teaches the computer program product as in claim 13, Although, Mullins teaches wherein the content is first content, and the first content is displayed in a first color on the user side of the transparent display (Fig. 1. Paragraph [0050]-Mullins discloses the AR application 210 then retrieves from the storage device 206 AR content associated with the physical object 104. In one example embodiment, the AR application 210 identifies a visual reference (e.g., a logo or QR code) on the physical object 104 (e.g., a chair) and tracks the location of the visual reference within the transparent display 204 of the head-mounted device 102. The visual reference may also be referred to as a marker and may consist of an identifiable image, symbol, letter, number, machine-readable code. For example, the visual reference may include a bar code, a quick response (QR) code, or an image that has been previously associated with the virtual object.).  
Mullins in view of Nishi fail to explicitly teach wherein receiving the indication data includes: 
rendering the indication data to produce second content, the second content being displayed in a second color on the user side of the display.
However, ANDERSON explicitly teaches wherein receiving the indication data includes: 
rendering the indication data to produce second content, the second content being displayed in a second color on the user side of the display (Fig. 8A-B. Paragraph [0079]-ANDERSON discloses FIGS. 8A and 8B depict an exemplary video input device data feed (8010) with an authorized current user (8020) and an unauthorized, or unrecognized additional face-like object (8040). Since the additional face-like object has an attention point on the display (8110) (i.e., is facing the display, is close enough to see the display, and optionally has it's gaze direction pointed at the display), privacy mode is activated according to the security policy of this example, and the sensitive text (8120) and graphic data (8130) being displayed are obscured. The current user is also alerted to the presence of the unauthorized individual by a pop-up video window (8140) that shows the video input device feed with the unauthorized face-like object (8150) indicated by a contrasting color box (8160) placed around it.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of ANDERSON of having wherein receiving the indication data includes: 
rendering the indication data to produce second content, the second content being displayed in a second color on the user side of the display.
Wherein having Mullins`s display wearable device wherein receiving the indication data includes: 
rendering the indication data to produce second content, the second content being displayed in a second color on the user side of the transparent display. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and ANDERSON are display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while ANDERSON display devices that monitors the world side of the display wherein computer users can view data on a computer-controlled display in a variety of secure and unsecured environments with greater security from unwanted and undetected eavesdropping and tampering.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and ANDERSON et al. (US 20100205667 A1), Paragraph [0015].

Regarding claim 17, Mullins in view of Nishi teaches the computer program product as in claim 13, Although, Mullins in view of Nishi teaches the transparent display.  Mullins in view of Nishi fail to explicitly teach wherein the indication data indicates that the individual has a camera and a lens of the camera is pointed toward the display.
However, ANDERSON explicitly teaches wherein the indication data indicates that the individual has a camera and a lens of the camera is pointed toward the display (Fig. 1-8. Paragraph [0010]-ANDERSON discloses in some situations it can be useful--even critical--to know that data has been seen by unauthorized persons, and to have at least useful clues as to who they are, and whether they merely glanced at the screen, or studied it closely, or took notes, or even recorded the information using devices such as cameras or video recorders. Further in paragraph [0072]-ANDERSON discloses means is provided to recognize objects such as video cameras, microphones or audio recorders or other potential sensors, and notify the user if any are discovered. Instituting the foregoing can be done by those having ordinary skill in the art using the disclosure and drawings herein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to obtain that the indication data indicates that the lens of the camera is pointed toward the display, since ANDERSON states that means is provided to recognize objects such as video cameras, microphones or audio recorders or other potential sensors, and notify the user if any are discovered. Even critical--to know that data has been seen by unauthorized persons, and whether they merely glanced at the screen, or studied it closely, or took notes, or even recorded the information using devices such as cameras or video recorders and a camera is used in the monitoring of the environment. Thus, enhancing privacy and security of the display information.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of ANDERSON of having wherein the indication data indicates that the individual has a camera and a lens of the camera is pointed toward the display.
Wherein having Mullins`s display wearable device wherein the indication data indicates that the individual has a camera and a lens of the camera is pointed toward the transparent display. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and ANDERSON are display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while ANDERSON display devices that monitors the world side of the display wherein computer users can view data on a computer-controlled display in a variety of secure and unsecured environments with greater security from unwanted and undetected eavesdropping and tampering.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and ANDERSON et al. (US 20100205667 A1), Paragraph [0015].


Regarding claim 18, Mullins in view of Nishi teaches the computer program product as in claim 13, Although, Mullins in view of Nishi teaches the transparent display.  Mullins in view of Nishi fail to explicitly teach wherein the indication data indicates that the individual has moved their head toward the display.
However, ANDERSON explicitly teaches wherein the indication data indicates that the individual has moved their head toward the display (Fig. 8A-B. Paragraph [0079]-ANDERSON discloses FIGS. 8A and 8B depict an exemplary video input device data feed (8010) with an authorized current user (8020) and an unauthorized, or unrecognized additional face-like object (8040). Since the additional face-like object has an attention point on the display (8110) (i.e., is facing the display, is close enough to see the display, and optionally has it's gaze direction pointed at the display), privacy mode is activated according to the security policy of this example, and the sensitive text (8120) and graphic data (8130) being displayed are obscured.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry, causes the processing circuitry to perform a method, the method comprising: displaying content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detecting an object with respect to a world side of the transparent display, the world side of the transparent display being on an opposite side of the transparent display from the user side, with the teachings of ANDERSON of having wherein the indication data indicates that the individual has moved their head toward the display.
Wherein having Mullins`s display wearable device wherein the indication data indicates that the individual has moved their head toward the transparent display. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and ANDERSON are display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while ANDERSON display devices that monitors the world side of the display wherein computer users can view data on a computer-controlled display in a variety of secure and unsecured environments with greater security from unwanted and undetected eavesdropping and tampering.  Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and ANDERSON et al. (US 20100205667 A1), Paragraph [0015].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170092002 A1), hereinafter referenced as Mullins and in view of Nishi et al. (US 20140347267 A1), hereinafter referenced as Nishi and in further view of el Kaliouby et al. (US 20160191995 A1), hereinafter referenced as el Kaliouby.


Regarding claim 20, Mullins in view of Nishi teaches the electronic apparatus as in claim 19, Mullins further teaches wherein the controlling circuitry (Fig. 2, #208 called a processor. Paragraph [0050]) is further configured to generate image data representing images of objects in a vicinity of the world side of the transparent display (Fig. 1-8. Paragraph [0051]-Mullins discloses the rendering module 212 renders virtual objects based on data from sensors 202. For example, the rendering module 212 renders a display of a virtual object (e.g., a door with a color based on the temperature inside the room as detected by sensors from HMDs inside the room) based on a three-dimensional model of the virtual object (e.g., 3D model of a virtual door) associated with the physical object 104 (e.g., a physical door).). 
Although, Nishi teaches wherein the controlling circuitry configured to determine whether the state of the individual satisfies the set of criteria.
Mullins in view of Nishi fail to explicitly teach wherein the controlling circuitry configured to determine whether the state of the individual satisfies the set of criteria is further configured to: 
input the image data into a classification engine configured to classify the image data as one of indicating the individual is able to view the content or indicating the individual is not able to view the content.
However, el Kaliouby explicitly teaches wherein the controlling circuitry configured to determine whether the state of the individual satisfies the set of criteria is further configured to: 
input the image data into a classification engine configured to classify the image data as one of indicating the individual is able to view the content or indicating the individual is not able to view the content (Fig. 1-3. Paragraph [0038]- el Kaliouby discloses analyze the images using image classifiers. Actions are detected, such as looking away, averting the eyes, or leaving the area, and then recorded by the system. Systems in accordance with disclosed embodiments compute a score based on what percentage of the time the viewer is actually looking at the content while the content is being played. Techniques such as head pose analysis and eye gaze analysis are used for determining if the user is looking at the screen.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mullins in view of Nishi of having an electronic apparatus, the electronic apparatus comprising: memory; and controlling circuitry coupled to the memory, the controlling circuitry being configured to: display content on a transparent display for viewing as part of an augmented reality (AR) system by a user on a user side of the transparent display; detect an object with respect to a world side of the transparent display, the world side of the transparent display being an opposite side of the transparent display from the user side, with the teachings of el Kaliouby of having wherein detect an individual with respect to a world side of the transparent display, the individual being in a state; determine whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, perform an obscuration operation on the displayed content to obscure the content from the individual.
Wherein having Mullins`s display wearable device wherein detect an individual with respect to a world side of the transparent display, the individual being in a state; determine whether the state of the individual satisfies a set of criteria, the set of criteria indicating whether the individual can view the content on the world side of the transparent display; and in response to the state of the detected individual satisfying the set of criteria, perform an obscuration operation on the displayed content to obscure the content from the individual. 
The motivation behind the modification would have been to obtain an transparent display system comprising of AR system that enhances the privacy and security since both Mullins and el Kaliouby are display devices that monitors the world side of the display, wherein Mullins transparent display devices that monitors the world side of the display wherein the user interface that is minimally invasive to the limited screen real estate in the transparent display, and that does not interfere with a view of the real-world objects while el Kaliouby display devices that monitors the world side of the display wherein receiving a plurality of images of an individual viewing an electronic display; identifying a face of the individual wherein the identifying is based on a plurality of image classifiers and wherein the identifying occurs for at least one of the plurality of images; and evaluating the plurality of images to determine that the electronic display was attended by the individual. Please see Mullins et al. (US 20170092002 A1), Paragraph [0003] and el Kaliouby et al. (US 20160191995 A1), Paragraph [0012].


Allowable Subject Matter
Claims 5, and 10, along with their dependent claims 6-9, are therefrom objected to as being dependent upon rejected base claim, claim 1, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts fail to explicitly teach, operating on the image data to produce a value of a parameter, the parameter representing the state of the individual with respect to the world side of the transparent display; 
and determining whether the value of the parameter is within a specified range, as claimed in claim 5.

Regarding claim 10, the prior arts fail to explicitly teach, the individual not satisfying the set of criteria when the content is displayed in the second region of the user side of the transparent display when the individual is in the state, as claimed in claim 10.


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	CHO et al.  (US 20150277599 A1)- The present specification relates to a digital device and a method of controlling therefor. According to one embodiment, the digital device includes a touch sensitive display unit configured to detect a touch input, a transparent cover unit, which is positioned in an open position or a closed position and overlapped with the touch sensitive display unit in the closed position and a processor configured to control the touch sensitive display unit, the processor is further configured to detect the touch input on a first position of the touch sensitive display unit, when the transparent cover unit is in the open position, alter location information of the touch input detected on the first position to a second position, when the transparent cover unit is in the closed position, alter the location information of the touch input detected on the first position to a third position......... Please see Fig. 1. Abstract.
(b)	KASSNER et al.  (US 20220083134 A1)- A system and method for generating data suitable for calibrating a head-wearable device is disclosed. In one example the device includes a first eye camera and a scene camera. The first eye camera is used to generate first images of at least a portion of a first eye of the user while the user is expected to look at the object and mimic the not translatory movement. Respective positions of the object in the field images are determined. The determined positions of the object are used to determine the first images respective ground truth values of at least one gaze-direction related parameter of the user.. ...... Fig. 1. Abstract.
(c)	RAKSHIT (US 20170060512 A1)- An example facility described herein includes identifying an object displayed on a first display at a first side of a multi-display system, the multi-display system being at least partially transparent between the first display and a second display at a second side of the multi-display system; obtaining image(s) of a scene adjacent to the first side; determining a display area, of the second display, through which an impression of the object is viewable from the second side based on the multi-display system being at least partially transparent between the first and displays........... Fig. 1-3. Abstract.
(d)	MACIOCCI et al. (US 20130335303 A1)- Embodiments of the present invention are directed toward enabling a user to quickly interact with a graphical user interface (GUI) displayed by the HMD. Utilizing techniques provided herein, a hand or other object can be used to select visual elements displayed by the HMD. The visual elements can be located within larger active regions, allowing the user to more easily select a visual element by selecting the active region in which the visual element is disposed............ Fig. 1-3. Abstract.
(e)	Yu et al. (US 20200074961 A1)- An information display method and an information display apparatus suitable for multi-person viewing are provided. The method is adapted to an electronic apparatus having a transparent display and a processor, and the method includes following steps: detecting a plurality of users viewing the transparent display, and calculating a gaze range of each user viewing the transparent display............ Fig. 1-3. Abstract.
(f)	Sako et al.  (US 20150253573 A1)- Provided is an image display device used by being mounted to a head or a face of a user, including a first display unit that displays an internal image seen from a side of the user, a second display unit that displays an external image seen from outside the image display device, and a control unit that controls display of the internal image and the external image............. Fig. 1-3. Abstract.
(g)	Tuli (US 20180180882 A1)- A head mounted display device is capable of providing user a type of augmented reality (AR) experience with private access of the augmentation elements as represented by computer-generated (CG) contents. The core of the device comprises an optical combiner and a layer of photochromic materials or other means alike that changes from transparent to opaque when subjected to appropriate conditions, such that an occlusion mask pattern occupying a small portion of the said layer is created with dimension and position correspond to the CG content.............. Fig. 1-3. Abstract.
(h)	ABBOTT, III et al. (US 20020044152 A1)- A system integrates virtual information with real world images presented on a display, such as a head-mounted display of a wearable computer. The system modifies how the virtual information is presented to alter whether the virtual information is more or less visible relative to the real world images. The modification may be made dynamically, such as in response to a change in the user's context, or user's eye focus on the display, or a user command. The virtual information may be modified in a number of ways, such as adjusting the transparency of the information, modifying the color of the virtual information, enclosing the information in borders, and changing the location of the virtual information on the display. Through these techniques, the system provides the information to the user in a way that minimizes distraction of the user's view of the real world images............... Fig. 1-3. Abstract.
(i)	Balan et al. (US 20130114043 A1)- The technology provides various embodiments for controlling brightness of a see-through, near-eye mixed display device based on light intensity of what the user is gazing at. The opacity of the display can be altered, such that external light is reduced if the wearer is looking at a bright object. The wearer's pupil size may be determined and used to adjust the brightness used to display images, as well as the opacity of the display. A suitable balance between opacity and brightness used to display images may be determined that allows real and virtual objects to be seen clearly, while not causing damage or discomfort to the wearer's eyes............... Fig. 1-3. Abstract.
(j)	SHEN (US 20160048220 A1)- A method, an apparatus, and a computer program product for managing a display device are provided. The apparatus may be a wearable device. The apparatus acquires data associated with a foreground corresponding to an image displayed on a display of the wearable device. The apparatus determines an image characteristic of the foreground based on the acquired data. The apparatus detects a change in the image displayed on the display. The apparatus adjusts, upon the detection of the change in the image, a display characteristic of the image based on the image characteristic of the foreground and the change in the image................ Fig. 1-3. Abstract.
(k)	Lee et al.  (US 20180165857 A1)- A transparent display device, a control method thereof and a controller thereof are provided. The transparent display device includes a transparent display, a first sensor set, a second sensor set and a controller. The first sensor set senses user information in a first side. The second sensor set senses scene information in a second side. The controller analyzes and determines a location and a gaze direction of a user according to the user information, calculates a first fixation point in the scene information and a second fixation point on the transparent display according to the location and the gaze direction of the user, determines a target object corresponding to the first fixation point according to the scene information, inquires target object information corresponding to the target object, and presents the target object information according to the second fixation point by the transparent display................. Fig. 7-8. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628